COURT OF APPEALS OF VIRGINIA


Present: Judge Annunziata, Senior Judge Duff and Judge Clements ∗
Argued at Alexandria, Virginia


ROBERTO CALDERON
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 2132-99-4                 JUDGE CHARLES H. DUFF
                                              JUNE 27, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       F. Bruce Bach, Judge

          Michael C. Sprano, Assistant Public Defender
          (Clinton R. Shaw, Jr., Assistant Public
          Defender, on brief), for appellant.

          John H. McLees, Assistant Attorney General
          (Mark L. Earley, Attorney General; Thomas M.
          McKenna, Assistant Attorney General, on
          brief), for appellee.


     Roberto Calderon, appellant, appeals his conviction for

malicious burning of a school building structure.   Appellant

contends that the trial court erred by finding the evidence

sufficient to prove that an actual burning occurred.    For the

following reasons, we find no error and affirm the conviction.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

     ∗
       Judge Jean Harrison Clements took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400, recodifying Code § 17-116.01.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
inferences fairly deducible therefrom.'"    Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).   The conviction will not be reversed "unless

it is plainly wrong or without evidence to support it."

Reynolds v. Commonwealth, 30 Va. App. 153, 163, 515 S.E.2d 808,

813 (1999).

    Larry Lindsay was "performing locker duty" at Langston

Hughes School when he noticed that a locker was on fire.

Lindsay saw flames "coming out of the locker."   In response to

Lindsay screaming that there was a fire, Bill Stitch

extinguished the flames with a fire extinguisher.   Officer

Garrett Bailey investigated the fire.   Appellant admitted

filling the locker with notebook paper and lighting the paper

with a lighter.   In a conversation with Bailey, appellant

admitted setting the fire and showed Bailey the trashcan where

he had thrown away the lighter.   Bailey took pictures of the

charred locker, and the pictures were admitted into evidence at

trial.   The trial judge viewed the pictures and noted that the

lockers had been damaged by the fire.   The trial judge said, "I

mean it looks like the paint is charred on [the locker]."     The

damaged lockers had to be repainted.

    The amount of "burning" necessary to support appellant's

conviction pursuant to Code § 18.2-79 is "'any amount, provided

there is a perceptible wasting of the fiber of the building or

object which is the subject of arson.'"    See Hancock v.

                               - 2 -
Commonwealth, 12 Va. App. 774, 779, 407 S.E.2d 301, 303-04

(1991) (citation omitted).   Only a "slight burning" is

necessary.    See id. at 779, 407 S.E.2d at 304.

    The trial judge considered and determined the credibility

of the witnesses, heard the evidence that appellant stuffed

paper into the locker and lighted the fire, viewed pictures of

the locker taken after the fire was extinguished, and noted that

the pictures showed that the locker was charred and damaged by

the fire.    Viewing the evidence and the pictures of the charred

locker, the evidence was sufficient to prove beyond a reasonable

doubt that a "burning" occurred, and therefore, was sufficient

to support appellant's conviction for malicious burning.   The

photographic evidence supports the trial judge's decision, and

we cannot say that the trial judge was plainly wrong or that his

decision was without evidence to support it.

    For these reasons, we find no error in appellant's

conviction, and accordingly affirm.

                                               Affirmed.




                                - 3 -